118 N.J. 249 (1990)
571 A.2d 294
PERTH AMBOY IRON WORKS, INC., A NEW JERSEY CORPORATION, AND BOCRA CHARTERS, INC., A DELAWARE CORPORATION, PLAINTIFFS-RESPONDENTS,
v.
AMERICAN HOME ASSURANCE COMPANY, AMERICAN INTERNATIONAL MARINE AGENCY OF N.Y., INC., THE HALLAND AGENCY, INC., BARBARA A. FLYNN, B.D. ROBINSON, JOHN GAUNT, TIMOTHY TINDALL, R. SLUKA, MICHAEL J. MELOCHE, D.E. BRADEN, DON MANN, WALTER E. JOHNSON, JR., PETER JOHNSON, PETER W. ANGEL, JUAN ORTEGA, JOE VOIGT, JOHN DEL PERSIO, JOHN E. LEEK, JR., RALPH LEEK, FRED METZ, VERNON F. WALKER, H.B. SESSIONS, DAVID MARTIN, RENDEVOUS BAY YACHT SALES, INC., ROBERT C. BUCKLEY, MAL-GAR BEACH, INC., T/A COMSTOCK MARINE, LARRY GAHR, KEY POWER, INC., TORBERT & ASSOCIATES, LTD., N.T. TORBERT, WESTERN BRANCH DIESEL, INC., FRED DICKERSON, ROBERT ROWE, ROBERT POSSIANT, JOHN DOE, COASTAL POWER PRODUCTS, INC., R. DESMOND, AIR RESEARCH, A DIVISION OF GARRETT CORPORATION; KEY MARINE CORPORATION, THE YARD, INC., AND GEORGE W. FAUVER, DEFENDANTS, AND DETROIT DIESEL ALLISON, A DIVISION OF GENERAL MOTORS CORPORATION, AND JOHNSON & TOWERS, INC., DEFENDANTS-APPELLANTS, AND OCEAN YACHTS, INC., DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued February 27, 1990.
Decided April 2, 1990.
*250 Rudy B. Coleman argued the cause for appellant Detroit Diesel Allison, a Division of General Motors (Carpenter, Bennett & Morrissey, attorneys; Rudy B. Coleman and Stephen F. Payerle, on the briefs).
Frederick J. Wortmann argued the cause for appellant Johnson & Towers, Inc. (Braff, Ertag, Wortmann, Harris & Sukoneck, attorneys).
Jerome N. Lynes argued the cause for respondent Ocean Yachts, Inc. (Connell, Foley & Geiser, attorneys).
Joseph DiRienzo argued the cause for respondents Perth Amboy Iron Works, Inc. (DiRienzo, Wallerstein & Fellman, attorneys).
John P. Thurber, Assistant Deputy Public Advocate, argued the cause for amicus curiae Public Advocate (Thomas S. Smith, Jr., Acting Public Advocate, attorney).
Roberta Nan Berkwits, Deputy Attorney General, argued the cause for amicus curiae Attorney General of New Jersey (Robert J. Del Tufo, Attorney General, attorney; Andrea M. Silkowitz, Assistant Attorney General, of counsel).
Madeline L. Houston submitted a brief on behalf of amici curiae Paterson's Coalition for Housing and Consumers League of New Jersey (John D. Atlas, Executive Director, Passaic County Legal Aid Society, Madeline L. Houston, Neil Fogarty, and Gail Chester, on the brief).
*251 Eugene M. Haring submitted a brief on behalf of amicus curiae Product Liability Advisory Council, Inc. (McCarter & English, attorneys).
PER CURIAM.
The judgment of the Appellate Division is affirmed substantially for the reasons expressed in the opinion of the Appellate Division, reported at 226 N.J. Super. 200, 543 A.2d 1020 (1988).
For affirmance  Chief Justice WILENTZ and Justices CLIFFORD, HANDLER, POLLOCK, GARIBALDI, and STEIN  6.
For reversal  None.